
	
		II
		111th CONGRESS
		2d Session
		S. 3144
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 18, 2010
			Mrs. Boxer (for herself
			 and Mrs. Hagan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Richard B. Russell National
		  School Lunch Act to improve the health and well-being of school children, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Food in Schools Act of
			 2010.
		2.PurposeThe purpose of this Act is to establish a
			 national strategy to improve the nutritional quality of meals served by schools
			 participating in the national school lunch and breakfast programs by increasing
			 access to and the consumption of fruits and vegetables by children enrolled in
			 the schools through—
			(1)promoting the use of salad bars or fruit
			 and vegetable bars as a strategy to increase the fruit and vegetable
			 consumption of children;
			(2)expanding the quantity of fruits and
			 vegetables purchased by the Secretary for use in school meals, emphasizing
			 fruits and vegetables that are popular with students;
			(3)implementing effective training and
			 technical assistance emphasizing best practices that—
				(A)improve the implementation of the fresh
			 fruit and vegetable program under section 19 of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1769a); and
				(B)increase the availability and consumption
			 of fruits and vegetables in school meals;
				(4)purchasing cafeteria equipment specifically
			 intended—
				(A)to increase access to fruits and
			 vegetables;
				(B)to improve the quality of school food
			 service meals; and
				(C)to meet the most recent Dietary Guidelines
			 for Americans published under section 301 of the National Nutrition Monitoring
			 and Related Research Act of 1990 (7 U.S.C. 5341); and
				(5)improving the quality of school
			 meals.
			3.DefinitionIn this Act, the term
			 Secretary means the Secretary of Agriculture.
		4.Increasing access to fruits and vegetables
			 in school cafeteriasSection
			 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is
			 amended—
			(1)by redesignating subsections (h) and (i) as
			 subsections (i) and (j), respectively;
			(2)in subsection (g), by striking (g)
			 Access to local foods and school
			 gardens.— and all that follows through (3)
			 Pilot program for high-poverty
			 schools.— and inserting the following:
				
					(g)Access to local foods: farm to school
				program
						(1)Definition of eligible schoolIn this subsection, the term eligible
				school means a school or institution that participates in a program
				under this Act or the school breakfast program established under section 4 of
				the Child Nutrition Act of 1966 (42 U.S.C. 1773).
						(2)ProgramThe Secretary shall carry out a program to
				assist eligible schools, State and local agencies, Indian tribal organizations,
				agricultural producers or groups of agricultural producers, and nonprofit
				entities through grants and technical assistance to implement farm to school
				programs that improve access to local foods in eligible schools.
						(3)Grants
							(A)In generalThe Secretary shall award competitive
				grants under this subsection to be used for—
								(i)training;
								(ii)supporting operations;
								(iii)planning;
								(iv)purchasing equipment;
								(v)developing school gardens;
								(vi)developing partnerships; and
								(vii)implementing farm to school
				programs.
								(B)Regional balanceIn making awards under this subsection, the
				Secretary shall, to the maximum extent practicable, ensure—
								(i)geographical diversity; and
								(ii)equitable treatment of urban, rural, and
				tribal communities.
								(C)Maximum
				amountThe total amount
				provided to a grant recipient under this subsection shall not exceed
				$100,000.
							(4)Federal share
							(A)In generalThe Federal share of costs for a project
				funded through a grant awarded under this subsection shall not exceed 75
				percent of the total cost of the project.
							(B)Federal MatchingAs a condition of receiving a grant under
				this subsection, a grant recipient shall provide matching support in the form
				of cash or in-kind contributions, including facilities, equipment, or services
				provided by State and local governments, nonprofit organizations, and private
				sources.
							(5)Criteria for selectionTo the maximum extent practicable, in
				providing assistance under this subsection, the Secretary shall give the
				highest priority to funding projects that, as determined by the
				Secretary—
							(A)benefit local small- and medium-sized
				farms;
							(B)make local food products available on the
				menu of the eligible school;
							(C)serve a high proportion of children who are
				eligible for free or reduced price lunches;
							(D)incorporate experiential nutrition
				education activities in curriculum planning that encourage the participation of
				school children in farm and garden-based agricultural education
				activities;
							(E)demonstrate collaboration between eligible
				schools, nongovernmental and community-based organizations, agricultural
				producer groups, and other community partners;
							(F)include adequate and participatory
				evaluation plans;
							(G)demonstrate the potential for long-term
				program sustainability; and
							(H)meet any other criteria that the Secretary
				determines appropriate.
							(6)EvaluationAs a condition of receiving a grant under
				this subsection, each grant recipient shall agree to cooperate in an evaluation
				by the Secretary of the program carried out using grant funds.
						(7)Technical assistanceThe Secretary shall provide technical
				assistance and information to assist eligible schools, State and local
				agencies, Indian tribal organizations, and nonprofit entities—
							(A)to facilitate the coordination and sharing
				of information and resources in the Department that may be applicable to the
				farm to school program;
							(B)to collect and share information on best
				practices; and
							(C)to disseminate research and data on
				existing farm to school programs and the potential for programs in underserved
				areas.
							(8)Funding
							(A)In generalOn October 1, 2010, out of any funds in the
				Treasury not otherwise appropriated, the Secretary of the Treasury shall
				transfer to the Secretary to carry out this subsection $50,000,000, to remain
				available until expended.
							(B)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out this subsection the funds transferred
				under subparagraph (A), without further appropriation.
							(h)Pilot Program for High-Poverty
				Schools
						(1)In
				general
						;
				
			(3)in subsection (h) (as redesignated by
			 paragraph (2))—
				(A)in subparagraph (F) of paragraph (1) (as so
			 redesignated), by striking in accordance with paragraph (1)(H)
			 and inserting carried out by the Secretary; and
				(B)by redesignating paragraph (4) as paragraph
			 (2); and
				(4)by adding at the end the following:
				
					(k)Establishing salad bars and fruit and
				vegetable bars
						(1)In GeneralNot later than 90 days after the date of
				enactment of the Healthy Food in Schools Act
				of 2010, the Secretary shall carry out a plan to promote the use
				of salad bars or fruit and vegetable bars in schools participating in the
				school lunch program established under this Act (referred to in this subsection
				as the plan).
						(2)Training and technical assistance
							(A)In generalIn carrying out the plan, the Secretary
				shall provide training and technical assistance to State educational agencies
				and schools on the best manner in which to offer salad bars or fruit and
				vegetable bars.
							(B)Comprehensive guidanceIn providing the training and technical
				assistance described in subparagraph (A), the Secretary may use relevant
				guidance provided in the publication of the Secretary entitled Fruits
				and Vegetables Galore: Helping Kids Eat More and dated 2004.
							(3)Infrastructure investment
							(A)In generalIn carrying out the plan, the Secretary
				shall develop a program to provide grants to State educational agencies to
				encourage schools to purchase equipment and modify facilities for the purpose
				of setting up and operating salad bars or fruit and vegetable bars.
							(B)Allocation to State educational
				agencies
								(i)In GeneralThe Secretary shall allocate funds to each
				State educational agency in accordance with a formula developed by the
				Secretary.
								(ii)Unused FundsThe formula developed in accordance with
				clause (i) shall provide for the reallocation of unused funds after the end of
				each fiscal year.
								(C)ApplicationTo receive a grant under this subsection, a
				State educational agency shall submit to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary may
				require.
							(D)State educational agency required uses of
				fundsAs a condition on the
				receipt of a grant under this subsection, each State educational agency that
				receives a grant shall agree—
								(i)to use the grant funds to award schools in
				the State educational agency a 1-time payment equal to the lesser of—
									(I)the anticipated cost of setting up and
				operating a salad bar or fruit and vegetable bar; and
									(II)$7,500; and
									(ii)to impose appropriate auditing and
				reporting requirements and such other procedures as the Secretary may require
				to ensure that—
									(I)schools receiving a grant under this
				subsection properly use the funds; and
									(II)the agency recovers any unused
				funds.
									(4)Evaluation and report
							(A)In GeneralNot later than 18 months after the
				implementation of the plan, the Secretary shall submit a report to—
								(i)the Committee on Appropriations and the
				Committee on Agriculture, Nutrition, and Forestry, of the Senate; and
								(ii)the Committee on Education and Labor, the
				Committee on Agriculture, and the Committee on Appropriations, of the House of
				Representatives.
								(B)ContentsThe report submitted under subparagraph (A)
				shall include a description of—
								(i)the manner in which the plan has been
				implemented; and
								(ii)the number of schools that have new salad
				bars or fruit and vegetable bars as a result of the plan.
								(5)Funding
							(A)Mandatory fundingOn October 1, 2010, and October 1, 2011,
				out of any funds in the Treasury not otherwise appropriated, the Secretary of
				the Treasury shall transfer to the Secretary to carry out this section
				$10,000,000, to remain available until expended.
							(B)Authorization of
				appropriationsIn addition to
				the amounts provided under subparagraph (A), there are authorized to be
				appropriated to carry out this subsection such sums as are necessary, to remain
				available until
				expended.
							.
			5.Identifying and Removing Barriers to the
			 Purchase of Perishable Fruits and Vegetables
			(a)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall carry out a plan to identify and
			 remove barriers to the equitable purchase of fruits and vegetables in the
			 procurement and distribution systems administered by the Secretary, acting
			 through the Administrator of the Agricultural Marketing Service.  
			(b)Procurement and Distribution Systems
			 IncludedIn developing the
			 plan under subsection (a), the Secretary shall identify and remove barriers to
			 the equitable purchase of fruits and vegetables at all levels of the
			 procurement and distribution systems, including any barriers related to the
			 initial surveys, bidding, transportation, handling, storage, and delivery to
			 schools.
			(c)Evaluation and ReportNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall submit to the appropriate committees
			 of Congress a report containing recommendations to reduce or eliminate the
			 barriers identified under subsection (a).
			6.Best practices to improve effectiveness of
			 fresh fruit and vegetable programSection 19(i)(6) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769a(i)(6)) is amended by striking
			 subparagraph (A) and inserting the following:
			
				(A)In generalOf funds made available to carry out this
				section for a fiscal year, the Secretary may use not more than $500,000 for the
				administrative costs of carrying out the program, including—
					(i)carrying out national and regional training
				conferences that emphasize sharing best practices, including conferences
				intended to increase access to fresh fruits and vegetables in other school
				meals programs; and
					(ii)providing technical
				assistance.
					.
		7.Improving the quality of school
			 mealsNot later than October
			 20, 2011, the Secretary shall promulgate a final rule updating the nutrition
			 standards and meal requirements for school meal programs in a manner consistent
			 with the findings of the review conducted by the Institute of Medicine and
			 published in the document entitled School Meals: Building Blocks for
			 Healthy Children and dated October 20, 2009.
		8.Equipment assistance grants
			(a)Definition of equipmentIn this section, the term
			 equipment means any equipment needed to prepare, process, and
			 store food for the school lunch program established under the Richard B.
			 Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.).
			(b)GrantsFrom the amounts made available under
			 subsection (g), the Secretary shall provide funds to States in accordance with
			 the allocation formula described in subsection (d).
			(c)PurposeAs a condition on the receipt of funds,
			 each State that receives funds under this section shall award grants on a
			 competitive basis to school food authorities to assist with the purchase of
			 equipment for schools participating in the school lunch program established
			 under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
			 seq.).
			(d)Allocation Formula
				(1)In generalFrom the amounts made available under
			 subsection (g), the Secretary shall allocate funds to States in a manner
			 proportional with the administrative expense allocation of each State under
			 section 7(a)(2) of the Child Nutrition Act of 1966 (42 U.S.C.
			 1776(a)(2)).
				(2)ReallocationIf a State does not receive funds under
			 this subsection, the Secretary shall reallocate the funds that would have been
			 allocated to that State to other States in such amounts as the Secretary
			 determines appropriate.
				(e)Applications
				(1)StatesTo be eligible to receive funding under
			 this section, a State shall submit an application to the Secretary at such
			 time, in such manner, and containing such information as the Secretary may
			 require.
				(2)School food authoritiesTo be eligible to receive a grant described
			 in subsection (c), a school food authority shall submit an application to the
			 applicable State at such time, in such manner, and containing such information
			 as the State may require, including assurances that the school food authority
			 serves schools that have a need for equipment assistance.
				(f)PriorityIn awarding grants described in subsection
			 (c), a State shall give priority to school food authorities that have
			 jurisdiction over schools in which not less than 50 percent of the students are
			 eligible for free or reduced price lunches under the school lunch program
			 established under Richard B. Russell National School Lunch Act (42 U.S.C. 1751
			 et seq.).
			(g)FundingOn October 1, 2010, out of any funds in the
			 Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary to carry out this section $100,000,000, to remain
			 available until expended.
			9.Budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		
